                 Case 1:21-cv-01132-DKC Document 1-3 Filed 05/07/21 Page 1 of 2




                                          UN I TED STA TES D I STRIC T C O URT
                                         F O RTH E D I STRIC T O F M A RYL A N D
                                                   (N orth ern D iv ision)

C YN TH I A D . P A JA K ,

                                   P la int
                                          iff,

             v.                                              N o. _______________

UN D ERA RM O UR, I N C ., eta l.,

                                   D efenda nt
                                             s.


                                                  [P RO P O SE D ]O RD E R

             Upon considera t
                            ion of t
                                   h eM ot
                                         ion t
                                             o Q ua sh Subpoena on N on-P a rt
                                                                             yN icoleF incka ndfor

a P rot
      ect
        iv eO rder("M ot
                       ion") filedbyD efenda nt
                                              sUnderA rm our, I nc. a ndUnderA rm ourRet
                                                                                       a il,

I nc. a nd N on-P a rt
                     y N icole F inck (collect
                                             iv ely, "UnderA rm our"), a ny opposit
                                                                                  ion t
                                                                                      h eret
                                                                                           o, t
                                                                                              he

record in t
          h isca se, a nd t
                          h ea pplica blela w , itist
                                                    h is_________ da y of _________________,

_______, byt
           h eUnit
                 edSt
                    atesD ist
                            rictC ourtfort
                                         h eD ist
                                                rictof M a ryla nd, h erebyO RD ERED t
                                                                                     h at

      1. Th isC ourtist
                      h ecourtfort
                                 h edist
                                       rictw h erecom plia nceisrequired underRule45(d) of

             t
             h eF edera lRulesof C iv ilP rocedure, a nd t
                                                         h ereforeh a sj
                                                                       urisdict
                                                                              ion ov era nd a ut
                                                                                               h orit
                                                                                                    yto

             decidet
                   h eM ot
                         ion;

      2. UnderA rm our'sM ot
                           ion bea ndh erebyisG RA N TED ;

      3. Th esubpoena fordocum ent
                                 sa ndt
                                      h esubpoena fordeposit
                                                           ion serv edon N on-P a rt
                                                                                   yN icole

             F incka reQ UA SH ED pursua ntt
                                           o Rule45(d)(3);

      4. A nydeposit
                   ion on M s. F inckm a yproceedonlyundert
                                                          h efollow ing pa ra m et
                                                                                 ers:

                    a . no quest
                               ioning m a yseek t
                                                o inv a det
                                                          h ea t
                                                               torney-clientpriv ileg eorw ork-product

                           prot
                              ect
                                ion;




18 202/7 /036 57 27 2.D O C Xv 1
                 Case 1:21-cv-01132-DKC Document 1-3 Filed 05/07/21 Page 2 of 2



                    b. t
                       h equest
                              ioning sh a llbelim it
                                                   edt
                                                     o non-priv ileg eda ndnon-w ork-product
                                                                                           -prot
                                                                                               ect
                                                                                                 ed

                           inform a t
                                    ion a nd docum ent
                                                     srela t
                                                           ed t
                                                              o M s. F inck'spa rt
                                                                                 icipa t
                                                                                       ion in t
                                                                                              h eRela t
                                                                                                      iv it
                                                                                                          y

                           F est2019 conference.

      5. Th eC lerkof t
                      h eC ourtt
                               ra nsm ita copyof t
                                                 h isO rdert
                                                           o counselof record.




D at
   e:
                                                               Judg e, UnitedSt  atesD ist
                                                                                         rictC ourtfort
                                                                                                      he
                                                               D ist
                                                                   rictof M a ryla nd




18 202/7 /036 57 27 2.D O C Xv 1
